                                                                 CV RK.SOFFjCE U,S.DIST.COt)R-f
                                                                        AT ROANOKE,VA
                                                                             FILED

                                                                        DE2 26 2219
                IN T H E UN ITED STATE S D ISTRICT COU RT
                FO R TH E W E STERN D ISTRICT O F W R GIN IA s ULIAC. UDLG LERK
                                                              l
                         H ARW SON BU R G D IW SIO N                    c


E DW ARD KO VARI,

         Plaintiffy
                                                Cid lAction N o.:5:18-cv-00070

                                                By:H on.M ichaelF.U rbansld
BREVARD EXTRADITION S,LLC,                      ChiefUnited StatesDistrictJudge
d/b/aU.S.PdsonerTransport,eta1.,
         b efendants.

                           MEM ORANPUM OPINION
      Tlnis m atter com es before the court on defendants Brevatd Exttaditions,

Prisoner Transportaéon Serdces of Am erica,LLC,and Prisoner Transportation Serdces,

LLC'S rfdefendants'') second motion for bifurcadon,ECF No. 116,motion for partial
slzmmaryjudgment,ECF No.118,andmotiontovacateUnitedStatesMagistrateJudgeJoel
   Hoppe's cliscovery order,ECF No. 134.Plaindff Edwatd Kovad (ffltovari'') has
tesponded to allm otions,and the cotutheard atgum enton N ovem bet22,2019.ECF N o.

150.For the reasonsexplained below,the courtD EN IE S defendants'm otion to bifurcate,

ECF No.116,and moéon foz pardalsummary judgment,ECF No.118.The coutt
GRAN T S in pattand D EN IE S in partdefendant'sm oéon to vacate the discovery order.

E CF N o.134.



      The cotut will fttst addtess defendants' second m odon to bifurcate, flled on

Septem ber 6, 2019.The couttwitl then address defendants'm otion for patéal sum m ary
judgment,ftledthesameday.Finally,thecourtwilladdressdefendant'smodon tovacatethe
discoveryorder,ftled on O ctober2,2019.

                                            A.

       FederalRuleofCivilProcedure42$)statesthatcourtsmayorderseparatetrialson
sepatateissuesotclgimsfo:avatietyofreasons,includingconvenience,avoidingprejudice,
oz expediting proceeclings.The decision to biftucate is within the discteéon of the district

cout't.Bowiev.Sorrell,209F.2d 29,51 (4t.
                                       h Cir.1953).ffW hen deciding whetherissues
should be separately tzied,ttialcouzts m ustensuze thata lidgant's consétuéonalright to a

jutyispzeserved.''Shum v.IntelCo .,499F.3d 1272,1276 Ted.Cir.2007).
                                             B.

       Though ttialhas already been bifurcated into a liability and com pensatory dam ages

pordon,follow ed by a puniéve dam ages portion,ECF N o.88,defendants have m oved to

bifsprcate again to separate evidence perénentto Kovari's 42 U.S.C.j 1983 clnims from
evidence perdnentto his tortcllim s.D efendants requestthe cotutorder tdalbe conducted

in threeseparatephases,duringwllich ajurywill,in order:(1)decideliabilityforKovati's
cbimsitlCount1l,Count111,and CountIV;(2)decideliabilityforKovari'sclqim in Count
19and (3)addtesspuniévedamages,ifany.DefendantsarguethatKovad'sj1983 clqim fris
entirely separate,itrelevant,and im pe= issiblewhen com pared to whatisreqlpited to prove''

lzis state law tort cbim s.>   1e the tlaeory of res ondeat su erio:
                                                                   r m ay be pernlissible to

estabhsh a cause of action for neghgence,gtoss negligence, and intentional inflicdon of

em odonaldistress,defendantsassertthatitcannotbe used to im pose liability on an inacéve

defendant$keanemployet)pursuantto j1983.SeeJonesv.Chapman,No.ELH-14-2627,
2016 WL 4944978,at*4 @ .Md.Sept.15,2016)rfyjocalgovernmentalbodiesmay be
liableunderj1983 based on tlaeunconstimtionalactionsofindividualdefendants,butonly
ifthose defendantswere executing an offkialpolicy orcustom ofthe localgovernm entthat

resulted in aviolation oftheplaintiff'srights.').To establish a clqim underj 1983,on the
other hand,K ovarim ustdem onsttate thatthe defendants had a policy,custom ,or pzactice

wllich caused theviolation ofltisciviltights,Shieldsv.PtinceGeotge'sC'nty,No.GJH-15-
1736,2016 W L 4581327,*21-22 (13.Md.Sep.1,zol@- something notpermissible to
establish ofbreach of a duty ofcare it'
                                      la negligence action.See Pullen v.Nickens,226 V a.

342,350,310S.E.2d 452,456 (1983)(cilingVir 'niaR.& P.Co.v.Godse ,117 Va.167,
168-69,83 S.E.1072,1073 (1915)).For this reason,defendants contend thatpetvnitdng
Kovatito presentevidenceofb0t.h hisj 1983clnim andVitgirtiastate1aw clnimsin asingle
trialposesathreatofunfai.
                        tprejudiceandhasthepotentialtoconfusethejury.
      Kovarirespondsthat,whileajurycould findin Kovari'sfavoron hisstate1aw tort
cllims based upon an agency theory ofliability,he also plans to ask the jury to consider
whetherdefendantsthemselves,ascomozations,atetesponsiblefotKovati'sinjutiesdueto
their own com orate acts and omissions and to assess puniéve dam ages against defendants

accordingly.To do this,Kovatiassertsthatthe jury mustbe able to consider defendants'
conduct as com orate entities,including evidence of their policies and pracdces,that they

directed or authorized their em ployees' treatm ent of Kovati, and that they knew at a

com ozate levelthatharm would flow from the unlaw fulconductalleged.See,e.g.,Kal% an

v.AllAm.Pest'Conttol,Inc.,281 Va.483,489,706 S.E.2d 864,868 (2011) (reèognizing
clqim fot negligence against pesticide com pany based upon the com pany's actions in
<f
 authozizing and allowing'' conduct at issue). The divide between what evidence is
aHm issible foz which clnim is thus notas clear cut,Kovariassezts,as defendants contend,

and bifhprcation isultimatelyunnecessaryandwould causean unjustifiablelevelofexpense
and inconvenience.

      The cotztthasalready biftztcated this ttialonce and cannotsee the sense in doing so

again.Such an acion,wlzich would itlpractice actasa trifurcaéon,w ould inconveniencethe

pardes,the witnesses,the jurors,and the court.The courtcan see no effecdve way of
handling such a trialand sees nothing requiting such a dzastic step.Should certain evidence

be deem ed inadrnissible to provecertnin ofKovari'sclnim s,a determinadon thathasnotand

cannotyetbemade,thecourttrustsin theabilityofthejutorsto follow insttuctionsfrom
thecourtzegarding thepum osesforwhich they m ay considetcertain evidence.
                                .




      D efendants'second m otion to bifurcate,ECF N o.116,isDEN IED .

                                           II.

      Thecourtwillnextaddressdefendants'motionforpartialsummaryjudgment.
                                           A.

      Pursuantto FederalRuleofCivilProcedure56(a),thecourtmustTfgrantsummary
judgmentifthe movantshowsthatthereisno genuine clispute asto any materialfactand
the movantis enétled to judgmentasa mattet oflaw.''Fed.R.Civ.P.56(a);see Celotex
Co .v.Catrett,477 U.S.317,322 (1986)9Glnnv.EDO Cor .,710F.3d 209,213(4t.
                                                                       h Cir.
2013). W hen maldng this determinaéon, the court should consider ffthe pleaclings,
depositions,answers to interrogatories, and admissions on ftle,together with ... gany)
affidavits''f:tled by the pardes.Celotex,477 U.S.at322.W hether a factism aterialdepends
on therelevantsubstantivelaw.Anderson v.LibertyLobbp Inc.,477U.S.242,248 (1986).
Tfo nly disputesoverfactsthatm ightaffectthe outcom e ofthe stlitunder the governing law

willproperlyprecludetheentryofsummaryjudgment.Factualdisputesthatazeirrelevantor
unntcessarywillnotbe counted.''1d.(citauon onaitted).Themoving party bearstheinitial
burden of dem onsttating the absence of a genuine issue ofm aterialfact.See Celotex,477

U .S.at323.lfthatburden hasbeen m et,tlae non-m oving partym ustthen com e forwatd and

establish thespecihcmaterialfactsin disputeto survivesummaryjudgment.MatsushitaElec.
Indus.Co.v.ZenithRadioCo .,475U.S.574,586-87(1986).
      In detetmining whether a genuine issue of m aterialfact exists,the courtview s the

facts and draws allreasonable inferences in the light m ost favorable to the non-m oving

party..
      czlp1.
           m ,710F.3d at213 (citingBondsv.Leavitt,629 F.3d 369,380 (4th Cit.2011)).
Indeed,tfgiltisanfaxiom thatinrulingonamoéon forsummaryjudgment,theevidenceof
thenonmovantisto bebelieved,and alljustifiableinferencesateto be drawn in lnisfavor.i''
McAirlaids lnc.v.IGmberl-clark Co . No.13-2044,2014 WL 2871492,at*1 (4th Cir.
June25,2014)(intetnalalteration onlitted)(citingTolanv.Cotton,134 S.Ct.1861,1863
(2014)(perculiaml).Moreover,ffgcjreclibilitydetetminations,theweighingoftheevidence,
and the dtawing oflegitimate inferencesfrom the factsare jury functions,notthose ofa
judge ....''Anderson,477 U.S.at255.However,the non-moving party ffmustsetfozth
specific factsthatgo beyond the dm ereexistence ofa scintilla ofevidence.'''G 1nn,710 F.3d

at213 (quoéng Anderson,477 U.S.at252).Instead,thenon-moying partymustshow that
dfthereissufikientevidencefavoring the nonmoving pazty forajuryto retarn avetdictfor
thatpartp''Res.BanksharesCo .v.St.PaulM erc           Ins.Co.,407 F.3d 631,635 (4t.h Cir.

                                            5
2005)(quotingAnderson,477U.S.at249).dflnotherwozds,tograntsummaryjudgmentthe
gcjourtmustdeterrninethatno reasonable jury could find fot the nonmoving party on the
evidencebeforeit.''Mossv.ParksCo .,985 F.2d 736,738 (4th Cit.1993)(citingPerini
Co .v.PeriniConst.Inc.,915F.2d 121,124(4thCit.1990)).
                                            B.

      D efendants contend thatthree ofK ovati'sfoku counts oughtto be disrnissed,asthe

Virginia stattzte oflim itadons particularto tortclnim sreladng to conditionsofconfinem ent

has nm .Cllim s 11 thtough,   IV (negligence,grossnegligence,and intendonalinfliction of
emotionaldistress,respecévely)arepersonalinjurycounts.Virginiahasatwo-yearstatuteof
limitationsforgeneralpersonalinjuryacéons.Va.Code j8.01-243.However,clnimsarising
from conditionsofconfinementatesùbjecttoadifferent,shorterstamteoflimitations:
             N o person confned in a state or localcorrecdonalfacility shall
             bring orhave broughton hisbehalfany personalaction relating
             to the condidons of his cono em ent until all available
             adtninisttadve zem edies aze exhausted. Such acdon shall be
             brought by or on behalf of such person within one year after
             cause of acdon accrues or within six m onths after all
             adrrlinistzativerem ediesare exhausted,whicheveroccurslater.

Va.Codej8.01-243.2.Becausemorethan ayeazhad elapsed between theeventsgivingrise
to Kovad'sclsimsandhisfslingofthisslzit,defendantsarguethatj8.01-243.2reqllitestheir
motion forpnrtialsummaryjudgmentbegzanted.
       K ovari responds by pointing out that Virginia code defines Kçlocal correctional

facilitf'asfTany )
                 *a11,jailflt'm orotherplaceused forthedetendon orincarceration ofadult
offenders, excluding a lock-up,wlzich is owned, m nintnined or operated by any polidcal

subdivision or com binadon of poliécal subdivisions of the Com m onwealtln''and ffstate

                                            6
correctionalfacilitf'as Tfany correcéonalcentet or correcéonalfield unit used for the
incarcezadon ofadultoffendersestablished and operated by theD epartm entofCorrections,

ot opetated under contract pursuant to j 53.1-262.7'1 Va.Code 53.1-1.Defendants,in
transporéng K ovari to Texas,were state actors but were under contractwith the H arris

County Sherifps O ffice,notwith the D irector ofthe Virgirlia D epartm entof Correcéons.

Kovariarguesthat,according to Vitginia'sstatutory dehniéons,j8.01-243.2 doesnotapply
because,when he w as in defendants'custody,he was notincarcerated irz a localor state

cortecdonal facility. ln support of his contendon, K ovati cites Llo d v. M or an, N o.

4:14cv107,2015W L 1288346,at*9 (E.D.Va.Match 20,2015),wlnich referred to Va.Code
53.1-1'sdefniéons to preventthe applicaéon ofj 8.01-243.2 tocbims arising from time
spentin ajuveniledetention center.Kovad argtzesthiscaseprovesthatj53.1-1'sdefsnidons
apply here and lim itthe applicability of the one-year stattzte oflim itations to confinem ent

operated by Vitginia.Thus,the standard two-year stam te oflim itations applies to llis tort

claim s.

        The coklttagrees.The Viq inia G eneralA ssem bly established 170th a one-year stam te

oflim itaéons forcbim s arising ftom conditionsofconfinem entand the exactcondidonsof

confinem ent to which this shorter statute of lim itaéons would apply.A s the L.1
                                                                                .9:-
                                                                                   d.colzrt              -




held, fY irginia Code j 8.01-243.2 does not contain a catch-all term such as, Kothet
correcdonalfacility,'';butinstead,incorporatesTflanguage lim iting the scope ofthesewords.

1Va.Codej53.1-262governshow theCommonwealthmayenterintoprivatecontractswithprison contractorsand
reads,irlpertinentparqfr'
                        l'
                         heDizector,subjecttoanyapplicablereguladonswhichmaybepzomukatedbytheBoard
puzsuantto j53.1c266and subjectto thepzovisionsoftheVirgml ''aPublicProcmementAct(j2.2-4300etseq.),is
hèreby autlzorized to enter into contzacts with prison contractors for the fmancing, site selecdon, acquisidon,
construcdon,maintenance,leasing,m anagem entoroperadon ofprison facilides,orany combination ofthose sewices..
 '''I'he ffundez contzact'' aspect of this definidon refers only to contracts entered into by the Dizector of Virgt
                                                                                                                  'm'a
Deparfmentof Correcdons.See Va.Code j 53.1-262 (governing state correcdonalfaciv es nm tluough private
contracts).
 .   .   ',L-l
             .
             p-y-d,2015 R   1288346,at *10.Defendants reply that j 8.01-243.2 does not
reference,adopt,otincom orate dehnidons from j 53.1-1,butthe Code ofVirginia isone
body oflaw.Newton v.Commonwea1th,21 Va.App.86,90,462 S.E.2d 117,119 (1995).
Courts have clearly already referred to the definidons provided by Va.Code j 53.1-1 in
intemzetingj8.01-243.2.Thezeisnozeason notto do soheze.
          In thei.
                 t teply,defendants aqued tlaatKovariffwould have this gcjouttapply gthe
statutejtcidiscrirninate againstVitgirtia'ssisterjurisdictions,theemployeesand agentsof
such juzisdicdons,and out-of-state entiéessuch as Defendant.''ECF No.135,at5.This,
argues defendants, would violate the D orm ant Com m erce Clause of the Consétudon.

D efendants argtze that,although the affit-mative defense of a stattzte of lim itationsis nota

fundam entalright,such stam tesate Tfan integralpattofthe legalsystem and are relied upon

to protect the liabilities of pezsons and corporadons acdve in the com m ercial sphere.''

D efendants clnim that K ovari's reading of this statute of lim itations would provide a

differentand m ore favorable statute oflim itationsto the Com m onwea1th ofVirginia and its

local political subdivisions while achieving no legitim ate state interest, as a clistincdon

between in-state and out-of-state prisons and transport com panies has no readily apparent

governm ent intetest except to place an addiéonal fm ancial burden on out-of-state

com panies.

          In deternlining whether a state law violates the D orm antCom m erce Clause,courts

follow a two-step analysis.Brown v.Hovater,561 F.3d 357,363 (4th Cir.2009).First,a
couztm ustask whethetthe state1aw discrim inatesap instintetstate com m etce.Id.Iftheteis

no discrimination,a courtmustask whetherthe state1aw ffunjustifiably ...burdengsjthe

                                              8
interstateflow ofarticlesofcommerce.''Id.In addressingwhethezastate1aw unjuséfiably
buzdens interstate com m erce,the couttgenerally applies the testfttst atéculated in Pike v.

Bnace Chutch,lnc.,397 U.S.137,142 (1970),underwhich the challenged law fTwi.
                                                                           llbe
upheld urllesstheburden imposed on ginterstateqcommerceisclearlyexcessiveinrelation to
theputative localbenefits.''

       Turning thisanalysisto Va.Codej 8.01-243.2,thecourtfindstheanswerto the flrst
ofthe above questionsto be,<<N o.?7N othing in the language ofthe stattzte refers to out-of-

state actors oz,indeed,to com m erce ofany ldnd.The statm e does nottteatpersons from

different states differently, but applies to any torts com m itted in Vitginia correctional

instittztions,by anyone.The answer to the second question is,again,<<N o.''Tlaisstam te has

nothing to do with com m erce,travel,ozfavoring Vitginiaresidents;asK ovatipointed outat
                                                                        '            .
                     p



the hearing on this m atter,the statute would have the sam e effect on K ovati's cllim s if

defendantswere domiciled in Virginia.The crux ofthe m atterisw hose custody K ovariwas

in when his cloim arose.As defendants contracted with the sheriff of H arris County in

Texas,he was clearly notin the custody ofthe Comm onw ealth ofVirginia.N othing in the

G eneralA ssem bly ofVitgl
                         'nl
                           'a lim iting the applicaéon ofthis stam te oflim itadonsto clnim s

arising ftom a state or local correcdonal facility offends the Com m erce Clause of the

Constittztion.

       Finally,defendants argue thattllis reading would violate theirrightsunder the Equal

Ptotecéon Clause,which lim its a state's power to condition the right of an out-of-state

com oration to do businesswithin its borders.M etro.Life Ins.Co.v.W ard,470 U .S.869,

875 (1985).W hen dete= ining ifthe state legislanxte violated the EqualProtection Clause,

                                             9
the courtm ustflrstdetetm ine theclassificadon used fozthe discrim inatorypurpose and then

decide whatlevelofscrutiny mustbe applied based on such a classifkadon.Clark v.Jetez,
486 U.S. 456,461 (1988).At a bare rninimum,when a stamtory classihcation neither
em ploysa suspectdisG ction norburdensthe exercise ofa fundam entalconsdtuéonalright,

that classiûcation m ust be rationally zelated to a legitim ate state interest a level of

exatninatâon refetted to asfftationalbasissctutiny.''Palm etv.CityN at'lBank,498 F.3d 236,

247 (4th Cir.2007).Defendantsdo notcontestthattheapplicablescrudnyleveliszational
basis.The courtfinds nothing in Vizginia lim iéng the applicaéon ofa stattzte oflim itadons

to its own concliéons of confnem ent that does not m eet the nlinim um standards setby

radonalbasisscrtztiny.Again,the statute does notdiscrim inate againstout-of-state transport

com panies;itsim ply applies only to lim itcllim sofpersons conhned in state facilities.The

citizenship ofthe defendantisofno m attez.

      Defendants'moéonforpartialsummaryjudgmentisDENIED.
                                             C.

      Thecourtnow turnsto theOrdertowllichdefendantsobject.Defendantsftledtheir
objectionsto theSeptember19,2019Orderissued bythemagistratejudgein thiscase.After
reviewing the appropriate pleadings and reading the transcript of the Septem ber 4, 2019

discovery hearing, the court generally agrees wit.h the approach taken by the m agistzate

judge,subjectto certain refinements.The courtbelievesthatthese certain refinementsate
necessary to thediscovery orderbased on concernsofrelevanceand propordonalitp

      W ith zegatd to the hve categoziesofdocum entsidentâfied in the Septem bez18,2019

Order,defendantsarerequiredto producethefollowingdocumentswithin tlnirty (30)days:
1. Inveségations and Auclits.The Septem ber 12,2019 O rder flrstdirects defendants to

   Produce ffall investipaùve reports and docum ents related to the investigation of

   deaths and serious physical injtzties (defmed            those itjtzries reqlliring
   hospitalizadon) alleged by inm ates that have occurred during tzansportaéon by
   defendants as a result of illness, disease,or the conclitions of confinem ent since

   January 1,2011.:' The Ozdetthen directsdefendants'producdon to Tffocuson the
   toughly twelve investigations that defendants'counselnoted duting the conference

   Caj.
      l.:>

             The courtagreesthatdefendants should produceinternalinvesdgative reports

   ofdeathsorseriousinjuyies(reqlxidnghospitalization)asaresultofthedeprivadons
   alleged by K ovat'
                    iin his Com plaint,nam ely thathis shacldes were too éght,he was

   czamm ed in the back ofa van,he waszegularly deprived ofadequate food and water,

   he was deprived ofregularstopsto use theresttoom ,showerorsleep,he was forced

   to sitin human waste and filth,wassubjected to verbalthreatsand abuse,and was
   deprived of m edication and m edical tteatm ent for his hypertension. lnternal

   investigaéve reports on issues unrelated to K ovari's allegaéons are itrelevant and

   need not be produced. In this regard, the cotut can discern no relevance to

   invesdgadons or audits relating to issues not clqim ed by K ovat'i, such as van

   accidents, assaults       urlrelated violations of D epartm ent of 'Transportation

   regulaéons,such as those concerning excessive holzts logged by drivers. This case

   doesnotconcetn allegaéons ofphysicalassault,m otorveilicle accident,orany other




                                         11
   harm sustained by K ovarias a result ofviolation ofD epartm entofTransportaéon

   driving regulations.

         To the extent that a D epartm ent of Transpottation or othez externalaudit

   bearson K ovari's clnim s,auditsreladng to 2016 are to be produced.Should any such

   2016 auditprovide a basis foz additionaldiscovety on relevant topics,K ovarim ay

   m ake a furtherrequest.

2. DocumentsRe ardin Mana edalTrainin .Themagistratejudge'srulingasto this
   cliscovery topicisaffitvned.

3. Documents Re ardin Media Covera e.The magistrate judge's tnzling as to this
   discovery topic appropriately cabined discovery to com'm unicationsfrom orbetween

   individualswho havetheauthority to m akepolicy-leveldecisionsfordefendants.

          The court believes that two Flltther lim itations are necessary. Fitst,

   commurlicaéonsdealing with aspectsofthe MarshallProjectReportunrelated to
   K ovati's com plaints are notrelevantand need notbe produced.Second,a lim itation

   isnecessaryasto thetimingofsuch communications,given thattheMarshallProject
   Reportcam e outa few m onthsbeforeK ovari'stransport.In thisregard,discovery is

   limited to:(1)communicationsregatding therepottand related letteroccurdng prior
   to Kovari'sttansport;and (2)latercommunicaéonsregal/ingthereportand related
   letterconcerning policiesin placeatthe tim e ofKovari'sttansport.

4. D ocum ents Re ardin O ther Passen ers. K ovari seeks discovery on five or six

   personswho heclnim swerettansported by defendantsbuthasm ade no showing that

   any of these persons experienced sim ila.
                                           r issues as did K ovari or are likely to have


                                        12
      discoverable inform ation.D efendants aptly note that these persons have notbeen

      idenéfied in Kovari'sinitialdisclosutes.K ovati'sassertionsregatcling thesepersons at

      the healing w as rather am orphous. Absent som e asserdon that these persons

      expedenced circum stancesin thei.
                                      ttzansportation bearing on K ovari's case,the court

      willnotindulge this fislling expedition.Defendagts'objecdon to this requestis
      sustdned.

                                          111.

      Fot dae reasons p'ven above, the court D EN IE S 170th defendants' m oéon to

bifarcate,ECF No.116,and defendants'motion forpaldalsl'mmaryjudgment,ECF No.
118.The colzttGRAN T S in partand DE N IE S in partdefendant's m odon to vacate the

discovery order,according to the specificadonsgiven above.ECF N o.134.

      A n appropriate Orderwillbe entered.


                                         snt
                                           eted, gg-( os(z.
                                                          0y)
                                                   .

                                     /w/ * a ;'                                   '
                                           '
                                                aelF.U rbanski
                                         CbiefUnitedStatesDisttictludge




                                           13
